DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/09/2018 has been considered by the Examiner.
Claim Objections
Claim 3 objected to because of the following informalities:  In line 5, “devise” should be amended to – device – in order to correct spelling.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lapaysan et al (9,354,315) in view of Cheng et al (2003/0016350).
With respect to claim 1, Lapaysan et al disclose:
A laser sensor module [ taught by figure 1 ] comprising: at least one laser being adapted to emit a measurement beam [ taught by laser diode (12) ], an optical device arranged to focus the measurement beam on a focus region [ taught by focusing means (16) ], wherein the optical device comprises an optical carrier, the optical carrier comprising a convex mirror surface on a first one side and a concave mirror surface on a second opposite side, wherein the first second side is opposite the first side, wherein the concave mirror surface comprises an entrance surface through which the measurement beam can enter the optical carrier, wherein the optical device is arranged such that the measurement beam entering the optical carrier is reflected and diverged by means of the convex mirror surface to the concave mirror surface, wherein the concave mirror surface is arranged to focus the measurement beam received from the convex mirror surface on a focus region, and a detector circuit arranged to determine at least a self-mixing interference signal of a first optical wave within a laser cavity of the laser [ taught by receiving means (20); column 4, lines 36-40 ].
Lapaysan et al does not explicitly teach that the focusing means (16) comprises an optical carrier, the optical carrier comprising a convex mirror surface on a first one side and a concave mirror surface on a second opposite side, wherein the first second side is opposite the first side, wherein the concave mirror surface comprises an entrance surface through which the measurement beam can enter the optical carrier, wherein the optical device is arranged such that the measurement beam entering the optical carrier is reflected and diverged by means of the convex mirror surface to the concave mirror surface, wherein the concave mirror surface is arranged to focus the measurement beam received from the convex mirror surface on a focus region.
However, figure 1 of Cheng et al teaches that it was known at the time of the present application to have focused the input and output light of a laser measuring system using a Schmidt-Cassegrain telescope (6) which is shown schematically to comprise a convex mirror surface on a first one side [ a convex surface is shown on the right side ] and a concave mirror surface on a second opposite side [ a concave surface is shown on the left side ], wherein the first second side is opposite the first side [ the right side is opposite the left side ], wherein the concave mirror surface comprises an entrance surface through which the measurement beam can enter the optical carrier [ the drawing shows an aperture in the concave surface wherein light enters from reflector (15) ], wherein the optical device is arranged such that the measurement beam entering the optical carrier is reflected and diverged by means of the convex mirror surface to the concave mirror surface, wherein the concave mirror surface is arranged to focus the measurement beam received from the convex mirror surface on a focus region [ shown by the ray tracings ].
It would have been obvious to have used the Schmidt-Cassegrain telescope disclosed by Cheng et al in that the device of Laypayson et al required known means for scanning laser measuring light, thus producing claim 1.
Claims 2 and 6 would have been obvious because the numerical aperture, and distance between the concave and convex surfaces, would have depended on size requirement of the device application.
Claim 3 is taught by the lens (4) disclosed by Laypayson et al.
Claim 5 is shown schematically by figure 1 of Laypayson et al.
Claims 9 and 10 would have been obvious because figure 1 of Cheng et al shows light exiting the device on either side of the convex surface, thus suggesting a window.
Claims 11 and 14 are taught by the transmission means (22) and processing means (24) disclosed by Laypayson et al.
Claim 15 is obvious in that the focusing optics is shown as part of the device.
Claims 12, 13 and 16 would have been suggested to a skilled artisan by the signal processing means (29) of Cheng et al in light of paragraph 0025.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laypayson et al and Cheng et al as applied to claim 3 above, and further in view of Krumes et al.
Krumes et al teaches that is was common practice to use a collimating lens before inputting a source beam to a convex reflector (48) of a Cassegrain feed, thus rendering claim 4 obvious in that it merely recites a conventional practice.
s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laypayson et al and Cheng et al as applied to claim 1 above, and further in view of Lee et al (2002/0175294).
Claims 7 and 8 would have been obvious because Lee et al taught that it was known at the time of the present application to have used a scanner (62; figure 4) to scan the output of as cassegrain feed, thus showing the added benefit of being able to cover a larger field of view.
				Other Cited Prior Art
Chen et al (CN203870253) – teaches using a Cassegrain feed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645